TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00248-CV




                                    Rachael Meyers , Appellant

                                                   v.

              BHC Shoal Creek Hospital and Peter W. Gonzalez, M.D., Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
               NO. GN100528, HONORABLE PAUL DAVIS, JUDGE PRESIDING




                Appellant Rachael Meyers filed with this Court a motion to dismiss her appeal, requesting

this Court to dismiss her claims against appellees. Accordingly, we grant appellant=s motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(2).




                                        David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: May 9, 2002

Do Not Publish